In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00410-CV

ESTATE OF RANDALL CROSS STEGALL,           §    On Appeal from Probate Court No. 1
DECEASED
                                           §    of Tarrant County (2013-PR00717-2-1-A)

                                           §    November 21, 2019

                                           §    Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the trial court’s

judgment on Appellant Priscilla Stegall’s claims for fraudulent inducement, fraud by

nondisclosure, fraud by partial disclosure, and negligent misrepresentation and

remand those claims to the trial court. We also reverse the trial court’s dismissal of
Appellant Priscilla Stegall’s declaratory-judgment claim and remand that claim to the

trial court. We affirm the remainder of the trial court’s judgment.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr